COX, Judge
(concurring):
I agree with Chief Judge Everett’s conclusion that the military judge erred in not granting appellant’s motion to compel attendance of the witnesses, Leonard and Stricklin. Obviously, their testimony that they were present in the trailer during the January 1982 party and did not see appellant use marijuana would have been important evidence, if believed by the factfinder. It was manifestly unfair to permit the Government to rely on attendees at the party to convict appellant, but not permit appellant to call attendees whose testimony might have acquitted him.
This is another example of a military judge’s allowing the Government the functional equivalent of a “preemptive strike” at the defense case. See United States v. Rivera, 24 M.J. 156, 158 (C.M.A. 1987). Although it may be a proper use of a pretrial motion for the Government to challenge the materiality and necessity of defense witnesses (see para. 115a, Manual for Courts-Martial, United States, 1969 (Revised edition); R.C.M. 703(b)(1), Manual for Courts-Martial, United States, 1984), the judge’s ruling should not have been predicated on speculation as to the havoc the prosecution might be able to wreak on cross-examination.
For one thing, it is not at all clear that the proposed cross-examination was sufficiently germane to the central issue (i.e. appellant’s alleged use of marijuana) that striking the testimony would have been warranted. Mil.R.Evid. 301(f)(2), 1969 Manual, supra. For another, unless the defense concedes the point, it cannot be assumed that the witnesses would have asserted their right to remain silent, especially as such right might be waived during direct testimony. See Rogers v. United States, 340 U.S. 367, 71 S.Ct. 438, 95 L.Ed.2d 344 (1951). The judge should have permitted appellant to present his witnesses and let events take their course.
Furthermore, assuming evidence of the witnesses’ personal use of marijuana at the party was relevant (e.g., to show bias, motive to misrepresent, inability to perceive events due to sense impairment, etc., Mil.R. Evid. 608(c)), it does not appear that the Government's ability to discredit the direct testimony would have been diminished. Notwithstanding Mil.R.Evid. 301(f)(1) and 512(a)(2), which prohibit commenting on, or drawing adverse inferences from a witness’ claim of privilege, the credibility of a witness who testifies for the defense but refuses to answer legitimate government *364questions is, as a practical matter, nil. Even if you call it a sanitary landfill, a garbage dump still stinks. Thus, the Government’s stratagem was probably unnecessary.
The reason this case has been difficult for us to resolve is that I have heretofore been unpersuaded that this error should “spill over” to the November 1981 incidents (specifications 1 and 2 of Additional Charge II) and the false-swearing charge (specification 3 of the Charge). In view of the fact that Judge Sullivan is not participating (the case was argued prior to his ascension to the bench), I have decided to join the Chief Judge in reversing all the charges and specifications, thereby giving appellant the ultimate benefit of the doubt.